DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: Typo in claim 1, line 8 “ot3her” should be “other”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (USPN 2014/0055500 A11), in view of Lee et al. (USPN 2018/0247588 A1), further in view of Seetzen (USPN 8,890,795 B2).

As to claim 1, Lai teaches a method for determining a data processing sequence comprising: determining, according to grayscale values of subpixels of candidate colors in a plurality of pixels included in a plurality of frames of images displayed in a current detection cycle, a usage level representative value of each candidate color in the current detection cycle, and the detection sequence determining parameters including the usage level representative value of each candidate color in the current detection cycle (see at least fig. 3: steps 316, 318, 320; [0024],[044] note theoretical grayscale data for each pixel; [0044] "the display 202 is a color display where each pixel in the display has a number of sub-pixels of different colors. In one example, display 202 includes three sub-pixels for each pixel where each pixel includes a red sub-pixel, a green sub-pixel, and a blue sub-pixel..... the aging monitor 210 measures performance degradation of each sub-pixel and determines separate correction factors for each 
Lai does not directly teach frequency of use of the subpixels of each candidate color in a plurality of pixels included in a plurality of frames of images displayed in a current detection cycle.
Lee teaches determining, according to grayscale values of subpixels of candidate colors and frequency of use of the subpixels of each candidate color in a plurality of pixels included in a plurality of frames of images displayed in a current detection cycle, a usage level representative value of each candidate color in the current detection cycle (see at least figs. 3-9 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measurements including luminance and frequency of use as taught by Lee with Lai and Lee in order overcome undesired pixel aging effects in devices with displays (see Lee at least [0002]-[0004]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Lai and Lee do not directly teach determining a selected color in a plurality of colors display by subpixels included in each pixel of a display apparatus; the selected color being one of the plurality of colors and the candidate colors being colors other than the selected color in the plurality of colors; and selecting one of the candidate colors as a selected color of a next detection cycle according to detection sequence determining parameters.
Seetzen teaches a method for determining a selected color in a plurality of colors display by subpixels included in each pixel of a display apparatus comprising: the selected color being one of the plurality of colors and the candidate colors being colors other than the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the color selection as taught by Seetzen with Lai and Lee in order to display high quality color images (see Seetzen at least fig. 3 and description). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Lai, Lee and Seetzen teach the method according to claim 1 (see above rejection), wherein a usage level representative value of a candidate color is a sum of usage levels of all subpixels of the candidate color in the plurality of pixels (see Lai at least [0021], [0048]; Lee at least figs. 3-9, [0041], [0045], [0046], [0078], [0083], [0086]; and Seetzen at least Col. 5 lines 46-51 and 64-66 "In block 42 method 40 determines the color that is most important for the part being considered. Preferably block 42 ranks colors from the most important color for the part (ranked first) to the least important color for the part. Which color is "most important" may be determined in any suitable manner.".. "The average pixel values 

As to claim 3, the combination of Lai, Lee and Seetzen teach the method according to claim 2 (see above rejection), wherein determining, according to grayscale values of subpixels of candidate colors in a plurality of pixels included in a plurality of frames of images displayed in a current detection cycle, a usage level representative value of each candidate color in the current detection cycle, includes: obtaining, according to a sum of grayscale values of subpixels of each candidate color in a plurality of pixels included in a frame of image and a corresponding relationship between preset grayscale ranges and display levels, a display level corresponding to the subpixels of each candidate color in the frame of image; and adding up display levels of the subpixels of each candidate color in the plurality of frames of images displayed in the current detection cycle, to obtain the usage level representative value of each candidate color in the current detection cycle (see Lai at least fig. 3, [0021], [0024], [0044]-[0053]; Lee at least figs. 3-9, [0041], [0045], [0046], [0078], [0083], [0086]; and Seetzen at least Col. 5 lines 46-51 and 64-66 "In block 42 method 40 determines the color that is most important for the part being considered. Preferably block 42 ranks colors from the most important color for the part (ranked first) to the least important color for the part. Which color is "most important" may be determined in any suitable manner.".. "The average pixel values may be determined for example, by summing the pixel values for each color for each pixel in the part."). As to claim 10, the combination of Lai and Seetzen teach a display method of a display apparatus, the display method comprising: determining the selected color of the next detection cycle according to the 

As to claim 11, Lai teaches a display apparatus, comprising: pixels, each pixel including subpixels for displaying a plurality of colors (see at least [0044] "the display 202 is a color display where each pixel in the display has a number of subpixels of different colors. In one example, display 202 includes three sub-pixels for each pixel where each pixel includes a red sub-pixel, a green sub-pixel, and a blue sub-pixel"); a memory configured to store instruction(s) (see at least [0129], [0133], [0144]); and a processor coupled to the memory (see at least [0129], [0133], [0144]), wherein the instruction(s), when are executed by the processor, cause the processor to: determine a usage level representative value of each candidate color ina current detection cycle according to grayscale values of subpixels of candidate colors ina 
Lai does not directly teach frequency of use of the subpixels of each candidate color in a plurality of pixels included in a plurality of frames of images displayed in a current detection cycle.
Lee teaches determine a usage level representative value of each candidate color in the current detection cycle according to grayscale values of subpixels of candidate colors and frequency of use of the subpixels of each candidate color in a plurality of pixels included in a plurality of frames of images displayed in a current detection cycle (see at least figs. 3-9 and [0041] “the luminance of that pixel and the duration for which the pixel is driven at that luminance level may be used, in conjunction with the known aging behavior of the pixels, to determine that amount of aging experienced by that pixel (i.e., an aging history value)”; [0045] “a pixel may degrade more if illuminated at 400 nits for one hour than if driven at 100 nits for four hours. To take account of these nonlinear aging effects, the aging behavior of the pixels may be ascertained during display testing and characterization and stored in the memory of control circuitry 16 (see, e.g., stored information 204). The aging behavior of the pixels may then be used in computing a value (sometimes referred to as an aging factor) for each pixel that represents how much a given pixel is being aged during a given display operation (e.g., when outputting light at a given luminance in an image frame)”; [0046] “Aging factors B may be computed for each different color of pixel in display 14. For example, at 10 nits of illumination, red, green, and blue pixels in display 14 may each have a different corresponding value of aging factor B to take into account the varying behavior of each different pixel color during 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measurements including luminance and frequency of use as taught by Lee with Lai and Lee in order overcome undesired pixel aging effects in devices with displays (see Lee at least [0002]-[0004]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as 
Lai and Lee do not directly teach a selected color being one of the plurality of colors, and the candidate colors being colors other than the selected color in the plurality of colors; and select one of the candidate colors as a selected color of a next detection cycle according to detection sequence determining parameters.
Seetzen teaches a selected color being one of the plurality of colors, and the candidate colors being colors other than the selected color in the plurality of colors; and select one of the candidate colors as a selected color of a next detection cycle according to detection sequence determining parameters (see at least fig. 3 and description: identifying the most important color 42 and then determine values for the next most important color 54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the color selection as taught by Seetzen with Lai and Lee in order to display high quality color images (see Seetzen at least fig. 3 and description). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 12, the combination of Lai, Lee and Seetzen teach the display apparatus according to claim 11 (see above rejection), wherein the usage level representative value of a 

As to claim 13, the combination of Lai, Lee and Seetzen teach the display apparatus according to claim 12 (see above rejection), wherein the instruction(s), when are executed by the processor, cause the processor to: obtain a display level corresponding to subpixels of each candidate color in a frame of image according to a sum of grayscale values of the subpixels of each candidate color in a plurality of pixels included in the frame of image and a corresponding relationship between preset grayscale ranges and display levels; and add up display levels of the subpixels of each candidate color in the plurality of frames of images displayed in the current detection cycle to obtain the usage level representative value of each candidate color in the current detection cycle (see Lai at least fig. 3, [0021], [0024], [0044]-[0053]; Lee at least figs. 3-9, [0041], [0045], [0046], [0078], [0083], [0086]; and Seetzen at least Col. 5 lines 46-51 and 64-66 "In block 42 method 40 determines the color that is most important for the part being considered. Preferably block 42 ranks colors from the most important color for the part (ranked first) to the least important color for the part. Which color is "most important" may be 

As to claim 19, the combination of Lai, Lee and Seetzen teach the display apparatus according to claim 12 (see above rejection), further comprising a detector, wherein the detector is configured to detect preset detection parameters of subpixels of the selected color of the next detection cycle in all or a portion of the pixels of the display apparatus; and the instruction(s), when are executed by the processor, further cause the processor to: determine whether to compensate the subpixels of the selected color according to the detected preset detection parameters of the subpixels of the selected color; if yes, compensate the subpixels of the selected color; if no, not compensate the subpixels of the selected color (see Lai at least fig. 3, [0024], [0044]-[0053]; Lee at least figs. 3-9, [0041], [0045], [0046], [0078], [0083], [0086]; and Seetzen at least Col. 5 lines 46-51 and 64-66 "In block 42 method 40 determines the color that is most important for the part being considered. Preferably block 42 ranks colors from the most important color for the part (ranked first) to the least important color for the part. Which color is "most important" may be determined in any suitable manner.".. "The average pixel values may be determined for example, by summing the pixel values for each color for each pixel in the part.").

As to claim 20, the combination of Lai, Lee and Seetzen teach a computer readable storage medium storing program codes, wherein when the program codes are executed, the 

As to claim 21, the combination of Lai, Lee and Seetzen teach a computer program product comprising program codes that, when are run on a display apparatus, cause the display apparatus to perform the method for determining a data processing sequence according to claim 1 (see above rejection and see Lai at least [0129], [0133], [0144] and Lee at least fig. 1).

Note 35 USC § 101 was considered for claim 20, however, support for a computer readable medium being a tangible device is found in [0158] "In some embodiments, the integrated functional devices implemented in the form of software functional devices described above are stored in a computer readable storage medium. The above software functional devices are stored in a storage medium and include instruction(s) for causing a computer device to perform part of the steps of the methods described in the embodiments of the present disclosure. The storage medium includes various types of medium capable of storing program codes, such as a USB flash drive, a mobile disk, a Read-Only Memory (ROM), a Random-Access Memory (RAM), a magnetic disk, or an optical disk."

Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4, 8, 14 and 18 each recite specific mathematical relationships not taught in the prior art.
Claims 5-7 and 15-17 each recite a specific process not taught in the prior art.
Specifically, none of the prior art of record teach these additional limitations as outlined in the previous office action.

Response to Arguments
Applicant’s arguments filed 9/20/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhuang et al. (USPN 2018/0268752 A1) – see Abstract: “Methods and apparatus to implement aging compensation for emissive displays with subpixel rendering are disclosed. An example apparatus includes a converter to convert red-green-blue (RGB) data to subpixel rendering (SPR) data. The RGB data is indicative of an image to be rendered on an emissive display screen. The apparatus includes a compensator to apply pixel correction values to the SPR data to generate corrected SPR data to compensate for pixel degradation. The apparatus further includes a usage accumulator to track pixel usage based on the corrected SPR data. The 
Zhang et al. (USPN 2017/0076659 A1) – see [0031] “Pixel luminance degradation compensator 202 may be implemented on control circuitry 16. Control circuitry 16 may include storage for maintaining information 204 that is used by compensator 202. For example, control circuitry 16 may have storage for maintaining information 204 that compensator 202 uses to adjust the luminance values for content from content generator 200 before that content is supplied to display 14. Information 204 may include information on how pixel luminance varies as a function of use (sometime referred to as aging factor information), information on the usage history of each pixel or set of pixels (e.g., historical aging information based on the luminance values supplied to the pixels over the lifetime of display 14 and, if desired, operating temperature information), information on corresponding correction factors that can be applied to the pixels to compensate for aging-induced luminance degradation, and other information 
Zhang et al. (USPN 2017/0076661 A1) - see [0053] “Display burn-in for display 14 may result when visible display artifacts arise from differential aging of pixels 22. For example, heavily used pixels may suffer more luminance decay than lightly used pixels. Predictive compensation techniques of the type described in connection with FIGS. 4 and 5 may help to compensate for display burn-in based on pixel usage history.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        10/19/21
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623